Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/5/2022 has been entered.
 Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 11, line 2, the term “unfoldable”.
Claim Objections
Claim 18 is objected to because of the following informalities: Claim 1, lines 16-17 recites the lock mechanism can be operating simultaneously by one hand of a user, and since Claim 18 depends on Claim 1, the limitations in Claim 18 of the lock mechanism is configured to be operated with a single hand” fails to further limiting Claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Since Claim 8 depends on Claim 1, the recitation in Claim 8 of “a proximal end rung member” renders the claim indefinite for failing to clearly define whether it is the same or different from the proximal rung member of Claim 1.
Since Claim 17 depends on Claim 1, the limitations of “a proximal end rung member” renders the claim indefinite for failing to clearly define whether it is the same or different from the proximal rung member of Claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-8, 10, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over USP 10858848 to Woodward et al (hereinafter Woodward) in view of US 2010/0071996 to Huang, US 2009/0065304 to Jian, USP 3410232 to Krueger, USP 2514524 to Steele and US 2016/0153232 to Kieffer et al (hereinafter Kieffer).
Woodward discloses a folding work platform, comprising (such as shown in Figs. 1, 5-6, 12-15): a platform 12 having a first end 14, a second end 16, a longitudinal plane, and an outer perimeter; a first leg frame 20 pivotably coupled to the platform 12 proximal to the first end and a second leg frame 22 pivotably coupled to the platform 12 proximal to the second end, the first and second leg frames 20,22 configured to be adjustable relative to the platform 1 between an open, use configuration (Fig. 5) and a closed, storage configuration (Fig. 6), the first and second leg frames each comprising: a pair of legs, each of the legs including a first member 52,54 pivotably coupled to the platform 12 at a proximate end and having a distal end; an intermediate rung member 56 having a stepping surface and an interior surface orthogonal to and adjacent to the stepping surface and operably coupled to the first members 52,54 of the pair of legs, thereby serving as a first connection between the pair of legs; a proximal rung member (not number) with a fixed distance to the intermediate rung; wherein the intermediate rung stepping surface extends beyond the outer perimeter of the platform in the open, use configuration; wherein the platform 12 rests upon the proximal ends of the first members 52,54 of the pair of legs when in the open, use configuration; wherein the first member of the pair of legs 21 has a substantially rectangular cross section; the proximal end rung member operably coupled to the first members of the pair of legs in proximity to proximal ends thereof, thereby serving as a third connection between the pair of legs with a fixed distance to the intermediate rung. 
The differences being that Woodward fails to clearly disclose the limitations in (i) Claims 1, 11 and 20 of the pair of legs configured to be selectively adjustable in length with a second member shiftable relative to the first member 52,54; (ii) Claims 1, 11 and 20 of the intermediate rung member operably coupled to respective distal end of the first members of the pair of legs; (iii) Claims 1, 11, 18 and 20 of the intermediate rung member including a length extension lock mechanism located on the interior surface comprising pins extending through both of the first members configured to inhibit shifting of the second members of the pair of legs relative to the first members of the pair of legs wherein both pins of the lock mechanism can be operating simultaneously by one hand of a user; (iv) Claims 1, 11, and 20 of a base rung member configured to be selectively adjustable in width, the base rung member including a crossmember operably coupled to the respective distal ends of the second members of the pair of legs, thereby serving as a second connection between the pair of legs, a pair of feet shiftable relative to the crossmember, and a width extension lock mechanism configured to inhibit shifting of the pair of feet relative to the crossmember; (v) Claims 2, 12 and 20 of wherein the first and second leg frames 20,22 are configured to be positioned within the outer perimeter of the platform in the closed, storage configuration; (vi) Claims 3, 13; (vii) Claims 4 and 14; (viii) Claim 6; (ix) Claim 7 of the first member of the pair of legs is constructed of an extruded tube; (x) Claims 10 and 20 of wherein the width extension lock mechanism is biased towards a locked position when subjected to vibration, thereby inhibiting inadvertent retraction of the pair of feet relative to the crossmember during use; (xi) Claim 19.
Regarding (i) Claims 1, 11 and 20 of the pair of legs configured to be selectively adjustable in length with a second member shiftable relative to the first member 52,54, (v), (vi), (viii), Huang discloses a folding work platform, comprising: a platform 1 having a first end, a second end, a longitudinal plane, and an outer perimeter; a first leg frame 2 pivotably coupled to the platform 1 proximal to the first end and a second leg frame 2 pivotably coupled to the platform 1 proximal to the second end, the first and second leg frames 2 configured to be adjustable relative to the platform 1 between an open, use configuration (Fig. 1) and a closed, storage configuration (Figs. 13-14), the first and second leg frames 2 each comprising: a pair of legs configured to be selectively adjustable in length, each of the legs including a first member 21 pivotably coupled to the platform 1 at a proximate end and having a distal end, and a second member 21 shiftable relative to the first member 21; an intermediate rung member 22 having a stepping surface and an interior surface and operably coupled to the first members 21 of the pair of legs, thereby serving as a first connection between the pair of legs, the intermediate rung member including a length extension lock mechanism 5 located on the interior surface (such as shown in Figs. 7, 9, and 11) comprising pins 52 configured to inhibit shifting of the second members of the pair of legs relative to the first members of the pair of legs; wherein the intermediate rung stepping surface extends beyond the outer perimeter of the platform in the open, use configuration; wherein the first and second leg frames 2 are configured to be positioned within the outer perimeter of the platform in the closed, storage configuration (Figs. 13-14); further comprising one or more leg lock release mechanisms 4 (Figs. 1-3) configured to secure the first and second leg frames in the open, use configuration; wherein the first and second leg frames are constructed of aluminum ([0027], line 3); wherein the first member of the pair of legs 21 is constructed of an extruded tube having a substantially rectangular cross section ([0027], line 5); further comprising a proximal end rung member 22 operably coupled to the first members 21 of the pair of legs in proximity to proximal ends thereof, thereby serving as a third connection between the pair of legs; wherein the length extension lock mechanism 5 is configured to be operated with a single hand, thereby promoting ease in adjusting a length of the pair of legs.
Regarding (ii) and (iv), Krueger discloses a folding work platform comprising: a platform 8 having a first end, a second and, a longitudinal plane, and an outer perimeter; a first leg frame pivotably coupled the platform 8 proximal to the first end and a second leg frame pivotably coupled to the platform 8 proximal to the second end, the first and second leg frames configured to be adjustable relative to the platform between an open, use configuration and a closed, storage configuration, wherein the first and second leg frames are configured to be positioned within the outer perimeter of the platform 8 in the closed, storage configuration, each comprising: a pair of legs configured to be selectively adjustable in length, each of the legs including a first member 12,14 pivotably coupled to the platform 8, and a second member 36,38 shiftable relative to the first member 12,14; an intermediate rung member 42 operably coupled to respective distal ends of the first members 12,14 of the pair of legs, thereby serving as a first connection between the pair of legs, the intermediate rung member 42 including a length extension lock mechanism configured to inhibit shifting of the second members 36,38 of the pair of legs relative to the first members 12,14 of the pair of legs, wherein the length extension lock mechanism is configured to be operated with a single hand of a user, thereby promoting ease in adjusting a length of the pair of legs; a base rung member including a crossmember 40 operably coupled to the respective distal ends of the second members 36,38 of the pair of legs, thereby serving as a second connection between the pair of legs; and a proximal end rung member 16 operably coupled to the first members 12,14 of the pair of legs in proximity to proximal ends thereof, thereby serving as a third connection between the pair of legs; wherein the first and second leg frames are configured to be positioned within the outer perimeter of the platform in the closed, storage configuration; one or more leg lock release mechanisms 20 configured to secure the first and second leg frames in the open, use configuration. Meanwhile, Kieffer discloses a folding work platform comprising first and second leg frames, each comprising: a pair of legs configured to be selectively adjustable in length, each leg including a first member, and a second member shiftable relative to the first member, a base rung configured to be selectively adjustable in width, the base rung member including a crossmember 70 operably coupled to the respective distal ends of the second members of the pair of legs, thereby serving as a second connection between the pair of legs, a pair of feet 80,82 shiftable relative to the cross member 70, and a width extension lock mechanism ([0037], Figs. 3-8) configured to inhibit shifting of the pair of feet 80,82 relative to the crossmember 70.
Regarding (i) and (iii), Jian discloses an extendable and retractable ladder comprising: a pair of legs 1,2 configured to be selectively adjustable in length, each of the legs including a first member having a distal end, and a second member shiftable relative to the first member; an intermediate rung member 4 having a stepping surface and an interior surface orthogonal to and adjacent to the stepping surface, the intermediate rung member 4 including a length extension lock mechanism 54,55 located on the interior surface ([0027], lines 31-37: “(for the sake of easy operation, both the front and rear sides of the rung 4 can be disposed with controlling handles, as shown in FIGS. 3 and 4)”. Meanwhile, Steele discloses a pair of legs configured to be adjustable in length, each of the legs including a first member 23,24 coupled to a platform 17, and a second member 5,6 shiftable relative to the first member 23,24; an intermediate rung member for stepping including a length extension lock mechanism comprising pins 10,11 extending through both of the first members 23,24 and second members configured to inhibit shifting of the second members of the pair of legs relative to the first members of the pair of legs, the pins of length extension lock mechanism extending through both of the first members, wherein both pins of the lock mechanism can be operating simultaneously by one hand of a user.
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Huang, Jian, Krueger, Kieffer and Steele, to modify Woodward by providing the limitations in (i) Claims 1, 11 and 20 of the pair of legs configured to be selectively adjustable in length with a second member shiftable relative to the first member 52,54; (ii) Claims 1, 11 and 20 of the intermediate rung member operably coupled to respective distal end of the first members of the pair of legs; (iii) Claims 1, 11, 18 and 20 of the intermediate rung member including a length extension lock mechanism located on the interior surface comprising pins extending through both of the first members configured to inhibit shifting of the second members of the pair of legs relative to the first members of the pair of legs wherein both pins of the lock mechanism can be operating simultaneously by one hand of a user; (iv) Claims 1, 11, and 20 of a base rung member configured to be selectively adjustable in width, the base rung member including a crossmember operably coupled to the respective distal ends of the second members of the pair of legs, thereby serving as a second connection between the pair of legs, a pair of feet shiftable relative to the crossmember, and a width extension lock mechanism configured to inhibit shifting of the pair of feet relative to the crossmember; (v) Claims 2, 12 and 20 of wherein the first and second leg frames 20,22 are configured to be positioned within the outer perimeter of the platform in the closed, storage configuration; (vi) Claims 3, 13 of one or more leg lock release mechanisms configured to secure the first and second leg frames in the open, use configuration; (viii) Claim 6 of wherein the first and second leg frames are constructed of aluminum in order to increase the overall versatility of the work platform.
Regarding (vii) claims 4 and 14, it would have been obvious and well within the level of one skilled in the art to provide the platform of Krueger, as modified, with a first bumper positioned in proximity to the first end of the platform and a second bumper positioned in proximity to the second end of the platform for its well-known intended purpose.  
Regarding (ix), it would have been obvious and well within the level of one skilled in the art to modify Woodward, as modified, such that the first member of the pair of  legs is constructed of an extruded tube, since extruded aluminum tube is well known in the art.
Regarding (x), Claims 10 and 20 of wherein the width extension lock mechanism is biased towards a locked position when subjected to vibration, thereby inhibiting inadvertent retraction of the pair of feet relative to the crossmember during use, and (xi) Claim 19, it would have been obvious and well within the level of one skill in the art to modify Woodward, as modified, by providing a spring biased width extension lock mechanism biasing toward a locked position and a spring biased length extension lock mechanism biasing toward a locked position when subjected to vibration in order to prevent accidental unlocking, and since spring biased lock mechanism is well known in the art.
Allowable Subject Matter
Claims 5, and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and all show structures similar to various elements of applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH VAN TRAN whose telephone number is (571)272-6868. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL TROY can be reached on (571)270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HVT
July 21, 2022


/HANH V TRAN/Primary Examiner, Art Unit 3637